Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/28/2022.
Applicant has elected invention I, pertaining to claims 1-8 and 9-17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because:
	Claims 1 and 9 are directed to an abstract idea without significantly more. Claims 1 and 9 pertain to transferring one or more vouchers to a patron of the establishment with the opportunity to order a drink and decrementing the number of vouchers that remain.     
 	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers sales activities or behaviors and therefore falls within Certain Methods of Organizing Human Activity but for the recitation of generic computer components.  There’s no recitation of a computer components to take the claim limitation out of the mental process group.  
	  This judicial exception is not integrated into a practical application because the claims recite purchasing, decrementing the remain number of number of vouchers that remain and amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claims elements do not integrate the abstract idea into a practical application because the additional elements do not impose meaningful limits on practicing the abstract idea.  Claims 1 and 9 are directed to an abstract idea.
	The claims do no not include elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device to perform the identifying and appending steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  The claims are not patent eligible.
	Dependent claims 2-8, 10-17 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2017/0053301 hereinafter Khan) in view of  Mastrodonato et al. (2014/0081777 hereinafter Mastrodonato). 
	With respect to claims 1 and 9-10, Khan teaches methods for providing a service from an establishment by use of an ap on a smartphone of a user (Abstract).
	purchasing, via the app on the smartphone from the establishment; in response to the purchasing, receiving a predetermined number of e-vouchers  the e-vouchers being accessible by the user via the app (See Figure 1);
 	displaying, on a display of the smartphone of the user, the number e- vouchers from the establishment that are available to the user;  in response to order from the user, decrementing the number of e-vouchers and displaying the remaining number of e-vouchers on the display of the smartphone and in response to the user transferring one of the e-vouchers to a patron of the establishment to provide the patron with the opportunity to order, decrementing the number of e-vouchers and displaying the remaining number of e-vouchers on the display of the smartphone (see Figures 3B-3C).
	Khan is silent as to the purchase being for virtual bottle of liquor. Mastrodonato teaches on Figures 1A-2 virtual bottle formulation purchase. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention at the time of Applicant’s inventio  to have included, the purchase being for virtual liquor, in order for “allowing users to create virtual beverage formulations across graphical user-interfaces. These user-customized beverage formulations can be interpreted by beverage dispensing machines that can transform them into real-word beverages” (Khan on paragraph 0007).

	Claim 2 further recites wherein the virtual bottle corresponds to a 750 ml bottle of liquor and the predetermined number of drinks is sixteen. The combination of Khan and Mastrodonato teaches a virtual bottle of liquor/Khan and predetermined number of drinks/items/products/Khan. The combination of Khan and Mastrodonato is silent as to the bottle corresponding to 750 ml of liquor and the predetermined number of drinks being sixteen.  Official Notice is taken that it is old and well known that 750 ml of alcohol provides about sixteen drinks and therefore it would have been obvious to provide this amount in the combination of Khan and Mastrodonato in order to allow the users to buy a good amount of alcohol.

	With respect to claim 3-4, 11-12 Khan further teaches including (i) transmitting, via the app, the drink order from the user to the establishment, and (ii) exchanging one of the e-vouchers for the drink order by use of a code from the app of the user's smartphone; , wherein the code from the app of the user's smartphone is a scannable image that the establishment scans (i.e. the user 104 uses his or her mobile device 106 to scan a QR code (block 420). The QR code may be presented by the POS terminal 112, in which case the data encoded within the QR code may identify the merchant, checkout line, POS terminal, location, session, etc. Alternatively, the QR code may be part of a product display, in which case the date encoded within the QR code may identify an item, a price, a discount, coupon, or other incentive, etc)(Figure 4B and paragraph 0103).

	With respect to claim 5, Khan further teaches wherein the e-vouchers are stored in a memory on the user's smartphone (see paragraph 0059).

	With respect to claims 6-7, Mastrodonato teaches displaying on the display, a plurality of bottle service offers from a plurality of establishments in the vicinity of the device; the plurality of establishments is determined based on the GPS coordinates of the device (see paragraphs 0022 and 0050 for displaying a plurality of vending machines/establishments of where to redeem the offers).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Mastrodonato in order to provide the user of the exact location of where to redeem the offers.

	With respect to claim 8, Khan further teaches wherein the transferring of one of the e- vouchers to the second patron is accomplished through a communication link between the smartphone of the user and a smartphone of the second patron, the communication link being a WIFI link or a Bluetooth link (see paragraphs 0040 and 0064).

	With respect to claim 13, Khan further teaches wherein the communicating is from a central host or point-of-sale system of the establishment to the smartphone of the user (see Figure 1).  

	With respect to claim 14, Khan further teaches storing the remaining number of drinks in a memory accessible by the central host (see paragraph 0059).

	With respect to claim 15, Mastronado further teaches wherein the establishment provides virtual-bottle service offers to the user in response to the GPS coordinates of the smartphone of the user being within a certain distance of the establishment (see paragraph 0050).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included using a GPS coordinates to determine if the user is within a certain distance of the establishment/vending machine in order to provide the user of the closest location of where to redeem the offers.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Mastronado further in view of  Aaron et al. (10909563 hereinafter Aaron).

	Claims 16-17 further recite providing the user with a list of other patrons who are present at the establishment; including allowing the user to establish a link with one of the other patrons to provide access to the virtual bottle. The combination of Khan and Mastronado teach virtual bottle service and using GPS to determine the user’s location to redeem offers. Aaron teaches allowing the existing customer to share a hyperlink to a website of the merchant and when a user friend clicks on the hyperlink, providing the friend that makes the referral with a reward for the referral. It would have been obvious to a person in the art at the time of Applicant’s invention to have included, providing the users with a list of patrons that are at the establishment and allowing the users to establish a link with the other patrons, in order to motivate the users to refer a friend that is close by in order to receive a reward.

References of record, but not applied in the current rejection:
	EP 2999659 to INVISIONARY HOLDINGS teaches a system for beverage dispensing by a large scale event wherein the system uses beverage credits for the users to load against a profile and uses NFC to dispense the beverages.

	Article by Ellwood titled “Meet the App that makes Nightclub not terrible” teaches users able to reserve bottle service tables at premium bars and clubs directly from their phone without cajoling a doorman or calling a promoter. 
	 
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688